Name: Commission Regulation (EEC) No 3859/89 of 20 December 1989 amending Regulation (EEC) No 3347/89 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374/40 Official Journal of the European Communities 22. 12. 89 COMMISSION REGULATION (EEC) No 3859/89 of 20 December 1989 amending Regulation (EEC) No 3347/89 conerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 3347/89 (3), amended by Regulation (EEC) No 3558/89 (4), stopped fishing for horse mackerel in ICES divisions Vb (EC zone), VI, VII, XII, XIV by vessels flying the flag of a Member State apart from Spain, Portugal, the Netherlands and France or registered in a Member State apart from Spain, Portugal, the Netherlands and France ; Whereas Spain has transferred on 1 December 1989 to the United Kingdom 500 tonnes of horse mackerel in ICES divisions vb (EC zone), VI, VII, XII, XIV ; whereas fishing for horse mackerel in ICES divisions Vb (EC zone), VI, VII, XII, XIV by vessels flying the flag of the United Kingdom or registered in the United Kingdom should therefore be permitted as from the date of entry into force of this Regulation ; whereas consequently it is necessary to amend Regulation (EEC) No 3347/89 to that effect, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3347/89 is hereby replaced by the following : 'Article 1 Catches of horses mackerel in the waters of ICES divisions Vb (EC zone), VI, VII, XII, XIV by vessels flying the flag of a Member State, or registered in a Member State, are deemed to have exhausted the quota available for Mmeber States, apart from Spain and Portugal, for 1989. Fishing for horse mackerel in the waters of ICES divisions Vb (EC zone), VI, VII, XII, XIV by vessels flying the flag of a Member State apart from Spain, Portugal, the Netherlands, France and the United Kingdom or registered in a Member State apart from Spain, Portugal, the Netherlands, France and the United Kingdom is prohibited, as well as the retention on board, the transshipment and the landing of such stock captured by the abovementioned vessels as from the date of entry into force of this Regulation.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Manuel MARlN Vice-President (&gt;) OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 323, 8 . 11 . 1989, p. 16. (") OJ No L 349, 30. 11 . 1989, p. 6.